Exhibit 10.1

MPLX OFFICER PHU

MPLX LP

2012 INCENTIVE COMPENSATION PLAN

PHANTOM UNIT AWARD AGREEMENT

OFFICER

Pursuant to this Award Agreement and the MPLX LP 2012 Incentive Compensation
Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability company (the
“Company”), the general partner of MPLX LP, a Delaware limited partnership (the
“Partnership”) hereby grants to [NAME] (the “Participant”), an officer of the
Company, on [DATE] (the “Grant Date”), [NUMBER] phantom partnership units
(“Phantom Units”) representing the right to receive a Common Unit of the
Partnership. The number of Phantom Units awarded is subject to adjustment as
provided in the Plan, and the Phantom Units hereby granted are also subject to
the following terms and conditions:

1. Relationship to the Plan. This grant of Phantom Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as defined in this Award Agreement, capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

2. Vesting and Forfeiture of Phantom Units.

 

  (a) The Phantom Units shall vest in three cumulative annual installments, as
follows:

 

  (i) one-third of the Phantom Units shall vest on the first anniversary of the
Grant Date;

 

  (ii) an additional one-third of the Phantom Units shall vest on the second
anniversary of the Grant Date; and

 

  (iii) all remaining Phantom Units shall vest on the third anniversary of the
Grant Date;

provided, however, that the Participant must be in continuous Employment from
the Grant Date through the vesting date in order for the Phantom Units to vest.
If the Employment of the Participant is terminated for any reason (including
non-Mandatory Retirement) other than death or Mandatory Retirement, any Phantom
Units that have not vested as of the date of such termination of Employment
shall be forfeited to the Company.

 

  (b) The Phantom Units shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon:

 

  (i) termination of the Participant’s Employment due to death;

 

1



--------------------------------------------------------------------------------

MPLX OFFICER PHU

 

 

  (ii) termination of the Participant’s Employment due to Mandatory Retirement;
or

 

  (iii) a Participant’s Qualified Termination as defined under the Marathon
Petroleum Corporation Amended and Restated Executive Change in Control Severance
Benefits Plan, provided that as of such Qualified Termination the Participant
has been in continuous Employment since the Grant Date.

3. Dividends and Cash Distributions. During the period of time between the Grant
Date and the date the Phantom Units are settled, for any dividends and/or cash
distributions from the Partnership on outstanding Common Units of the
Partnership, the Participant shall be credited with the equivalent of all of the
dividends and/or cash distributions that would be payable with respect to the
Common Unit of the Partnership represented by each Phantom Unit, including any
fractional Phantom Units, then credited to the Participant and the amount
related to such credited dividends and/or cash distributions shall be accrued as
a credit to the Participant’s account on the date such dividend and/or cash
distribution is made. Any additional cash or Phantom Units granted pursuant to
this Paragraph 3 shall be subject to the same terms and conditions applicable to
the Phantom Units to which these dividend and/or cash distributions relate,
including, without limitation, the restrictions on transfer, forfeiture,
settlement and distribution provisions contained in this Award Agreement or the
Plan.

4. Settlement and Issuance of Common Units. Subject to the terms of the Plan,
all vested amounts payable to the Participant in respect of the Phantom Units,
including the issuance of Common Units of the Partnership pursuant to this
Paragraph 4, shall be settled in Common Units and for cash accruals credited
under Paragraph 3 above, in cash, as of the earlier of sixty (60) days following
the vesting date or as soon as reasonably practicable following the date on
which such Phantom Units vest, but, in no event, later than March 15th of the
year following the year in which the Phantom Units vest. During the period of
time between the Grant Date and the date the Phantom Units settle, the Phantom
Units will be evidenced by a credit to a bookkeeping account evidencing the
unfunded and unsecured right of the Participant to receive Common Units, subject
to the terms and conditions applicable to the Phantom Units. Following vesting
and upon the settlement date as described above, the Participants shall be
entitled to receive a number of Common Units of the Partnership equal to the
total of the number of Phantom Units granted and any additional Phantom Units
credited pursuant to Paragraph 3 above, with any fractional Phantom Units
remaining settled in cash. Such Common Units shall be issued and registered in
the name of the Participant. The Participant shall not have the right or be
entitled to exercise any voting rights, receive cash distributions or dividends
or have or be entitled to any rights as a Partnership unitholder in respect of
the Phantom Units until such time as the Phantom Units have vested and been
settled and corresponding Common Units of the Partnership have been issued.

5. Taxes. Pursuant to the applicable provisions of the Plan, the Company or its
designated representative shall have the right to withhold applicable taxes from
the Common Units otherwise deliverable to the Participant due to the vesting of
Phantom Units pursuant to Paragraph 2, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such units. Because the
Participant is an employee of Marathon Petroleum Corporation, the parent
corporation of the Company (“MPC”), and provides beneficial services to the
Company through Participant’s employment with MPC, MPC as the employer of
Participant shall be the designated representative for purposes of payroll
administration of the Award and withholding of applicable taxes at the time of
vesting.

 

2



--------------------------------------------------------------------------------

MPLX OFFICER PHU

 

6. Forfeiture or Repayment Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause all of the Participant’s unvested
Phantom Units to be forfeited by the Participant and returned to the Company.

(b) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant’s Employment, then with
respect to Phantom Units granted under this Award Agreement that have vested,
the Board may, but is not obligated to, require that the Participant pay to the
Company an amount (the “Forfeiture Amount”) up to (but not in excess of) the
lesser of (i) the value of such previously vested Phantom Units as of the date
such Phantom Units vested or (ii) the value of such previously vested Phantom
Units as of the date on which the Board makes a demand for payment of the
Forfeiture Amount. Any Forfeiture Amount shall be paid by the Participant within
sixty (60) days of receipt from the Company of written notice requiring payment
of such Forfeiture Amount.

(c) This Paragraph 6 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
6 shall not apply to the Participant following the effective time of a Change in
Control.

(d) Notwithstanding the any other provision of this Award Agreement to the
contrary, the Participant agrees that the Company may also require that the
Participant repay to the Company any compensation paid to the Participant under
this Award Agreement, as is required by the provisions of the Dodd-Frank Act and
the regulations thereunder or any other “clawback” provisions as required by law
or by the applicable listing standards of the exchange on which the Common Units
of the Partnership are listed for trading.

7. Nonassignability. Upon the Participant’s death, the Phantom Units credited to
the Participant under this Award Agreement shall be transferred to the
Participant’s estate and upon such transfer settled in Common Units of the
Partnership. Otherwise, the Participant may not sell, transfer, assign, pledge
or otherwise encumber any portion of the Phantom Units, and any attempt to sell,
transfer, assign, pledge or encumber any portion of the Phantom Units shall have
no effect.

8. Nature of the Grant. Under this Award Agreement, the Participant is subject
to the following conditions on the Award:

(a) this grant of Phantom Units is voluntary and occasional and this Award
Agreement does not create any contractual or other right to receive future
Awards of Phantom Units, or benefits in lieu of Phantom Units even if Phantom
Units have been awarded repeatedly in the past.

9. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary or successor, nor shall it give such entities
any rights (or impose any obligations) with respect to continued performance of
duties by the Participant.

 

3



--------------------------------------------------------------------------------

MPLX OFFICER PHU

 

10. Modification of Instrument. Any modification of this Award Agreement shall
be binding only if evidenced by resolution of the Board of the Company, provided
that no modification may, without the consent of the Participant, adversely
affect the rights of the Participant hereunder.

11. Officer Holding Requirement. Participant agrees that any Common Units of the
Partnership received by the Participant in settlement of this Award shall be
subject an additional holding period of one year from the date on which the
Award is settled, during which holding period such Common Units (net of any
Common Units of the Partnership used to satisfy the applicable tax withholding
requirements) may not be sold or transferred by the Participant. This holding
requirement shall cease to apply upon the death, retirement or other separation
from service of the Participant during the holding period.

12. This Award is intended to comply with the requirements for the “short term
deferral” exception to the application of Section 409A of the Code, and shall be
interpreted and administered to meet the requirements to be considered a short
term deferral and to be exempt from compliance with Section 409A.
Notwithstanding the foregoing, if the Participant is a “specified employee” as
determined by the Company in accordance with its established policy, any
settlement of Awards in this Award Agreement which would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Participant as a result of the Participant’s “separation from
service” as defined under Section 409A of the Code (other than as a result of
death) and which would otherwise be paid within six months of the Participant’s
separation from service shall be payable on the date that is one day after the
earlier of (i) the date that is six months after the Employee’s separation from
service or (ii) the date that otherwise complies with the requirements of
Section 409A of the Code. In addition, notwithstanding any provision of the Plan
or this Award Agreement to the contrary, any settlement of this Award which
would be a payment of deferred compensation within the meaning of Section 409A
of the Code with respect to the Participant and is a settlement as a result of
the Participant’s separation from service in connection with a Change in
Control, the term “Change in Control” under the Plan shall mean a change in
ownership or change in effective control for purposes of Section 409A of the
Code. The payment of Award amounts under this Award Agreement described herein
is hereby designated as a “separate payment” for purposes of Section 409A of the
Code.

13. Definitions. For purposes of this Award Agreement:

“Employment” means employment with the Company or any of its Subsidiaries or
affiliates including but not limited to MPC and its Subsidiaries and affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Company or the Subsidiary or
affiliate that either (i) employs the Participant or (ii) employed the
Participant immediately prior to the Participant’s termination of Employment.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Company is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Board, or an authorized subcommittee of the Board,
to prepare a material accounting restatement due to the noncompliance of the
Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Board concludes
that the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Company.

 

4



--------------------------------------------------------------------------------

MPLX OFFICER PHU

 

“Mandatory Retirement” means termination of Employment as a result of the
Company’s policy, if any, in effect at the time of the Grant Date, requiring the
mandatory retirement of officers and/or other employees upon reaching a certain
age or milestone.

“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan (the “CIC Plan”), and such
definition and associated terms are hereby incorporated into this Award
Agreement by reference. Notwithstanding the definition of a “Change in Control”
under the terms of the CIC Plan, for purposes of this Award Agreement such
Change in Control for purposes of determining whether a separation from service
is a Qualified Termination shall include a Change in Control of either MPC, as
the direct employer of the Participant, or a Change in Control of the
Partnership, as the issuer of the Award.

 

MPLX GP LLC

By

 

 

  Authorized Officer

 

5